OFFICE   OF THE ATTORNEYGENERAL   OF TEXAS
                   AUSTIN
            *IfI.       If   6 taqmpr          leoka    to   par   rll     the
     brlinquoattax@8 on nsl eetste ron6oro+lin his mma,
     my th4 Tax a01144tor  aooept pqm4nt ritheut pponalty
     aua intiermh when the taxpaym at the aems tlam ewes
     d~llnqwnt pertlone pro>erty CnxC
             *IT. Shoe the paeme$e of fiousaBil.l96 the
     1948 fox68 aTo nOW 8olinqMnt, On -hioh th4 taxpayot
     mut     pay full permlty and laterert. Me? t&e Tax
     collmoterloept p8yRmot of taxes up to but net in-
     olutliag1040 without pnalty and intwreat or must
     t&o    1940 taxaS, te@her with the penslty an4 in-
     terest    thoroan, be paId ia erd4r far Oh4 tsrpar*r
     to   tako      @dtantago       of the above tow?”

            It is 6h4        duty     of 6h4    to2    ooll6eter         6~ 8x4rriro
ro~8onablo
         Uilf~mn80
                 an4 o8n 5.51
                           potiorairy
                                    tho &ties                                       of
hi8 offiw, and Ia ir liable on hi@ b&ml for 168s to the
Stat0 roml\i2tind:  troa him mnirswsr or neglort,         Me &tart
v. B4oogde4h4~CO., 71 Tax. 880; Word To MItloa Go., BE
91.3. 58'1 6s 8.1. 188; 61 c. 7. lOzJ4. ra et&ropiaioa
Rio. 0-d      wo lxpnssod   the ofor that l pro w$r ewmr
pa tag a11 hir 6ollnquant lQ valorw tax6r f,whi@bwro
d4f i#UlWDt   08 8tir I.,loa) QD 05 bOfQT0 ~OWY&OT 1, leti,
would be rolievod oi pur8ltfe8 mQ lrhr6rt        tmrcron.
h u th e r6h     t h elboul4 par the dellnquoat ad talom
              ,e if
dw @ a o a ly l &mrtefh$s     prOwrt]r lostin@ &~i#lqtuDt
twx a l  8miaet othar~repertyuiqad        ho damld k ohm'@
e @b msalty cm the la euath      tu pd.
                                     s      UarW~tly,       tlw
tax loUootar ifda be 06tmpeL104 00 lwroiw 68~ oma 00
sroe6ala     that the propw6y QW~OP    mo4 na obkawd4llaqwnt
ait ~d0mi     t8iutb b6r0n 116et~pbinl pi~nulr 6f tandam
dollmquentaI vaiorw       %axba, wweorgaaled by tha ti
penalty, and l6sulq      a ICI011
                                no&t     thoroes. Jout vhst
aotr WoUld oQM6ituto6ua o:rrois a question H WDDot
lnewr . They mlgatvery In Biff~zwat        0880#. Wo th%ak,
however, thst preblems et thie nature lrsgbe roilu4W te a
minimam through aLeso ooI.&sbfmatioa     rtth the o?SiM of
the state    Oemptrellor.Phe *boreris in z-espenroto yeur
first question,rhioh we ormet 444~41: aatfqer~rall~.
          AdBnsrlD~ eur**1res te yew sooand qu4ation, we
think th9 aelleotor rhwld rsti8fy h%nuelf by tIk4bwt
prrotio6blrm*ons tbet   t&e   pregmr4y ewxwr Is p*ying all
the +Iolinquentbaron aL[ulrmt   tti lets ~urrhsrod in lBW,
before aoo6rtifn~thr d*llaquent texrr without tba &?Zpsmltr.
                                                                 883.




 e 06nnot say jurt whet aato on the pert of the aollootor
mi,?htbe taken 836eufflclenttUll(irenceon his Fert, in 061)8
he ehould be called upon to eetsblish that be hrtdbeen Ouly
diligent.
          We have alresdy h,eldthst to obtain the b6ri6fltOS
                 or ?analtiss snd fr~:terestandaroid payuimt
c full rar.:nzrLon
of the 6$ penelty, a taxpayer met Gay ble do:inquont personal
property tax46, 88 ~11 a6 his delinquentreal property taxes.
cur oplnlon No. Q-me&    $70there&ore a;?5~41:your third quer-
tlon in th.6negatlrs.
            saotion 1 of I?.B. 76, 47th Legirleture, relaaeoe
psnsltloa end Interest on ad volormn tcireawhich w6re dolln-
quent on Jul 1, 1940, provided paymmt I6 made un or beiore
h’orezuber 1, !:
               941. Saotlor;5 of the ,Aut read61
          ";?bzyoni,
                  dealrine:to pep et one tinu ull the
     dalinquent taxer for only one year whorein euoh
     tax66 tiredelinquentr0r more than one yeer 6hall
     have the right to pay the masumbut without raml68lon
     of psnaltle6   6134interest; provided, howef*r that
     any per6ona rrallln~ tbemaulves of the benefits of
     thla A6t she?1 be required to pay 611 delinqu6nt
     ed v6lorem taxes due the I;tota6Actoounty on UJly
     8peolSlo pie60 of property on rhZoh onoh taxoilare
     daliaqusnt before tIt6pmaltiee and i.ntero6t may be
     relees48 as herein protl(Led1ocndlt1onedthat a
     01x :wr oent t6$) penalty on the total e;pount
     dsllnqu6nt be paid 0x1suoh property."
          Slnoe 1940 taxe8 are rim dollnquent they will have
to he paid, undw the plrin prorlrlona of tba 6ooonQ 016u6e
In SeJotlon3, In order for the taxpeyer to obtain e ronla-
aim under the hot. Thi8 m8wer6 yaur fourth queetion.